DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,6-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,180,966 B1 to Kohno et al., “Kohno”, in view of U.S. Patent Application Publication Number 2009/0250770 A1 to Su et al., “Su”.
Regarding claim 1, Kohno discloses an insulated-gate transistor (e.g. FIG. 11, column 7 line 25 to column 8 line 4) comprising: 
an active region (“MAIN IGBT REGION”);

an isolation trench (either trench filled with 1100/1101) isolating the sense region from the active region,
the active region including a first impurity region (n- region 102 in “MAIN IGBT REGION”) having a first conductivity type (n-type), a second impurity region (110) provided on the first impurity region and having a second conductivity type (p-type, denoted by “(p)” in FIG. 11) different from the first conductivity type, and a third impurity region (112) provided on the second impurity region (110) so as to be separated from the first impurity region (102) and having the first conductivity type (“(n+)”),
the active region (“MAIN IGBT REGION”) being provided with a first gate trench (filled with 106/107) defined by a first side surface and a first bottom surface continuing to the first side surface (see e.g. Examiner-annotated figure below),
the first side surface being formed by the first impurity region (102), the second impurity region (110) and the third impurity region (112),
the first bottom surface being formed by the first impurity region (102); 
a first insulating film (gate insulator 107) in contact with both the first side surface and the first bottom surface; 
a first conductor (gate 106) provided on the first insulating film; 
a second insulating film (1101) provided in the isolation trench; and 
a second conductor (1100) provided on the second insulating film, the isolation trench reaching the first impurity region (102), and 
the first conductor (gate 106) being electrically isolated from the second conductor (since 1100 is a dummy conductor which does not function as an IGBT, column 7 lines 38-41, e.g. floating state, column 8 lines 1-4).

    PNG
    media_image1.png
    583
    728
    media_image1.png
    Greyscale

Kohno fails to show in sufficient detail in FIG. 11 wherein the isolation trench (either trench filled with 1100/1101) surrounds the sense region.
However, Kohno teaches in the other embodiments (e.g. FIG 1, FIG 2, FIG 5, FIG 6) wherein an isolation well (109) surrounds the sense region (“SENSE IGBT REGION”).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kohno with the isolation trench surrounding the sense IGBT since Kohno generally teaches isolating the sense IGBT from the main IGBT in order to prevent degradation of the current sensing sensitivity (column 5 lines 1-18, column 8 lines 29-42, column 12 lines 5-7).
Additionally, although Kohno shows in the drawings wherein the first insulating film (107) and second insulating film (1101) appear to be identical and the shading for the first conductor (106) is the same as the second conductor (1100), and Kohno teaches wherein the trench gates of the main IGBT and the sense IGBT should be formed simultaneously (column 4 lines 59-67),  Kohno fails to clearly state 
Su teaches wherein a main FET and sense FET are formed simultaneously (FIG. 4B trenches 403A,403B,406,405B,405A) such that a first insulating film is made of a material identical to that of a second insulating film (e.g. FIG. 4C insulating films 410, ¶ [0023]) and a first conductor is made of a material identical to that of a second conductor (e.g. FIG. 4C conductors 408).  Additionally, Su teaches wherein an isolation structure (122) surrounds the sense region (104) and wherein a first conductor (e.g. FIG. 2 conductor of gate 202) is isolated from a second conductor (conductor of gate 209 since 209 is floating ¶ [0019]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kohno with the insulators of the same material and conductors of the same material in the process of forming both simultaneously as taught by Kohno and Su in order to desirably simplify manufacturing (Su ¶ [0023],[0027]) and/or ensure that states of the side walls for the sense and main trenches are the same (Kohno column 4 lines 59-67).

Regarding claim 2, Kohno in view of Su yields the insulated-gate transistor according to claim 1, and Kohno further teaches wherein the sense region includes a current sensor element (Title, Abstract).

Regarding claim 3, Kohno in view of Su yields the insulated-gate transistor according to claim 2, and Kohno further teaches wherein the current sensor element (“SENSE IGBT REGION”) includes a fourth impurity region (region of 102 in “SENSE IGBT REIGON”) having the first conductivity type (“n-“) and electrically connected to the first impurity region (since 102 is integrally formed in both regions), a fifth impurity region (103) having the second conductivity type (“(p)”) and provided on the fourth 
the sense region is provided with a second gate trench (filled with 106/107) defined by a second side surface and a second bottom surface continuing to the second side surface (see Examiner-annotated figure below),
the second side surface is formed by the fourth impurity region (102), the fifth impurity region (103) and the sixth impurity region (105),
the second bottom surface is formed by the fourth impurity region (102), the insulated-gate transistor further comprises
a third insulating film (107) in contact with both the second side surface and the second bottom surface, and
a third conductor (106) provided on the third insulating film (107).


    PNG
    media_image2.png
    963
    938
    media_image2.png
    Greyscale

Kohno fails to clearly teach in sufficient detail wherein the first conductor (106 in “MAIN IGBT REGION”) is electrically connected to the third conductor (106 in “SENSE IGBT REGION”).
Su teaches (e.g. FIG. 2) wherein a first conductor (222, ¶ [0015]) is electrically connected (through gate runner 110, ¶ [0014]) to a third conductor (224, ¶ [0018]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kohno with a gate runner connecting the first and second conductors as taught by Su in order to desirably connect the main FET with the current sensing FET in order to desirably detect current flowing through the device (Su ¶ [0002],[0003]) and connected using the same process steps (Su ¶ [0027]).

Regarding claims 6 and 7, Kohno in view of Su yields the insulated-gate transistor according to claim 1, and Kohno in view of Su further yields wherein a depth of the isolation trench is equal a depth of the first gate trench (since both are formed simultaneously as detailed above, and based upon the drawings showing identical depth trenches in both Kohno and Su).

Regarding claim 8, although Kohno in view of Su yields the insulated-gate transistor according to claim 1, Kohno fails to clearly state wherein a width of the isolation trench (filled with 1100/1101) in a cross section perpendicular to a direction in which the isolation trench extends is equal to or greater than a width of the first gate trench (filled with 106/107) in a cross section perpendicular to a direction in which the first gate trench extends.
However, Kohno shows in the drawings wherein the width of the isolation trench appears equal to the width of the first gate trench (see Examiner-annotated figure below):

    PNG
    media_image3.png
    555
    681
    media_image3.png
    Greyscale


It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kohno in view of Su with the main FET and isolation trenches having equal widths as generally taught by Kohno since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the relative gate dimensions determine the dimensions of the main FET and the degree of isolation to the sense FET making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 9, Kohno in view of Su yields the insulated-gate transistor according to claim 1, and Su further teaches wherein the first conductor and the second conductor are made of polysilicon (¶ [0017]).
Claims 1,4,5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0319540 A1 to Sugimoto, “Sugimoto”, in view of U.S. Patent Application Publication Number 2009/0250770 A1 to Su et al., “Su”, and U.S. Patent Application Publication Number 2010/0207206 A1 to Krischke et al., “Krischke”.
Regarding claim 1, Sugimoto discloses an insulated-gate transistor (e.g. FIG. 4, ¶ [0046]-[0049]) comprising: 
an active region (14, ¶ [0028]);
a sense region (12) spaced from the active region;
an isolation trench (62) surrounding the sense region and isolating the sense region from the active region,
the active region including a first impurity region (32b) having a first conductivity type (“n-“), a second impurity region (36) provided on the first impurity region (32b) and having a second conductivity type (“p”) different from the first conductivity type, and a third impurity region (40) provided on the second impurity region (36) so as to be separated from the first impurity region and having the first conductivity type (“n+”),
the active region being provided with a first gate trench (24) defined by a first side surface (either side) and a first bottom surface continuing to the first side surface,
the first side surface being formed by the first impurity region (32b), the second impurity region (36) and the third impurity region (40),
the first bottom surface being formed by the first impurity region (32b); 
a first insulating film (26) in contact with both the first side surface and the first bottom surface; 
a first conductor (16) provided on the first insulating film; 
a second insulating film (74) provided in the isolation trench (74); and 

Sugimoto fails to clearly teach the first insulating film (26) being made of a material identical to that of the second insulating film (74), and the first conductor (16) being made of a material identical to that of the second conductor (68).
Su teaches wherein a main FET and sense FET are formed simultaneously (FIG. 4B trenches 403A,403B,406,405B,405A) such that a first insulating film is made of a material identical to that of a second insulating film (e.g. FIG. 4C insulating films 410, ¶ [0023]) and a first conductor is made of a material identical to that of a second conductor (e.g. FIG. 4C conductors 408).   
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Sugimoto with the insulators of the same material and conductors of the same material in the process of forming both simultaneously as taught by Su in order to desirably simplify manufacturing (Su ¶ [0023],[0027]).
Sugimoto fails to clearly teach wherein the first conductor is electrically isolated from the second conductor.
Krischke teaches (e.g. Fig. 1) wherein a first conductor (e.g. gate 65) is electrically isolated from a second conductor (i.e. temperature sensor 66 plate(s) 71, ¶ [0051],[0067],[0068]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Sugimoto in view of Su with the main device conductor electrically isolated from the temperature sensor conductor as exemplified by Krischke in order to desirably set the potential of the second conductor to enhance the functionality of the device by allowing for different potentials to be applied and/or apply different potentials to prevent premature breakdown (Krischke ¶ [0067],[0068],[0071]).
Sugimoto in view of Su and Krischke yields the insulated-gate transistor according to claim 1, and Sugimoto further teaches wherein the sense region includes a temperature sensor element (12, ¶ [0028]).

Regarding claim 5, Sugimoto in view of Su and Krischke yields the insulated-gate transistor according to claim 4, and Sugimoto further teaches wherein the temperature sensor element (12) includes a fourth impurity region (32a) having the first conductivity type (“n-“) and electrically connected to the first impurity region (32b and 32a are integral layer 32), a fifth impurity region (60) having the second conductivity type (“p”) and provided on the fourth impurity region (32a), and a sixth impurity region having (50) the second conductivity type (“p+”) and being higher in impurity concentration than the fifth impurity region (p+ is higher than p), the insulated-gate transistor (14) further comprises a source electrode (46, ¶ [0036]) electrically connected to the third impurity region (40), and a fourth conductor (52, ¶ [0030]) electrically connected to each of the fifth impurity region (60) and the sixth impurity region (50), and the source electrode (46) is electrically isolated (as pictured and necessary for the temperature sensor to operate properly) from the fourth conductor (52).

Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in entirely in independent form including all of the limitations of the base claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric A. Ward/               Primary Examiner, Art Unit 2891